John W. Wolfe, pro hac vice
wolfe@orrick.com
Aaron P. Brecher, pro hac vice
abrecher@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
701 Fifth Avenue, Suite 5600
Seattle, WA 98104-7097
Telephone:    +1 206 839 4300
Facsimile:    +1 206 839 4301

William H. Bittner
wbittner@bhb.com
BIRCH HORTON BITTNER & CHEROT PC
510 L Street, Suite 700
Anchorage, AK 99501
Telephone:     +1 907 276 1550
Facsimile:     +1 907 276 3680

Attorneys for Defendant Walter Earl



                                UNITED STATES DISTRICT COURT

                                    DISTRICT OF ALASKA




UNITED STATES OF AMERICA,                           Case No. 3:20-cr-00034-SLG-MMS

                   Plaintiff,                       STATUS REPORT

         v.

WALTER EARL,

                   Defendant.



         In accordance with the Court’s Miscellaneous General Order 21-10, defendant Walter

Earl submits this status report. Mr. Earl’s counsel has conferred with Assistant United States

Attorney Steven Skrocki—counsel for the government—who agrees with Mr. Earl’s position.




Page 1       United States v. Walter Earl,
             3:30-cr-0034-SLG-MMS
      Case 3:20-cr-00034-SLG-MMS Document 42 Filed 04/06/21 Page 1 of 3
        The parties do not believe any of the issues identified in the Court’s Miscellaneous

General Order apply here. The parties do not anticipate a trial, and thus the Court need not

prioritize this matter for trial.

        The Court presided over a telephonic status conference at the parties’ request on

March 31, 2021. See Dkt. No. 38. The Court set this matter for a combined proposed change of

plea and imposition of sentence hearing. Dkt. No. 41. The Court—with both parties in

agreement—also found good cause to exclude the intervening time under the Speedy Trial Act.


Dated: April 6, 2021                             ORRICK, HERRINGTON & SUTCLIFFE LLP




                                                  s/John W. Wolfe
                                                  John W. Wolfe, pro hac vice
                                                  wolfe@orrick.com
                                                  Aaron P. Brecher, pro hac vice
                                                  abrecher@orrick.com
                                                  Telephone: +1 206 839 4300
                                                  Facsimile: +1 206 839 4301


                                                  BIRCH HORTON BITTNER & CHEROT PC



                                                  s/William H. Bittner
                                                  William H. Bittner, Alaska Bar No. 7210042
                                                  wbittner@bhb.com
                                                  Telephone: +1 907 276 1550
                                                  Facsimile: +1 907 276 3680

                                                  Attorneys for Defendant Walter Earl




 Page 2        United States v. Walter Earl,
               3:30-cr-0034-SLG-MMS
       Case 3:20-cr-00034-SLG-MMS Document 42 Filed 04/06/21 Page 2 of 3
       The undersigned hereby certifies that on the 6th day of April 2021, a true and correct

copy of the foregoing was served on the following via the Court’s CM/ECF electronic delivery

system:

       Steven Skrocki
       United States Department of Justice



Dated: April 6, 2021                            ORRICK, HERRINGTON & SUTCLIFFE LLP




                                                 s/John W. Wolfe
                                                 John W. Wolfe




 Page 3       United States v. Walter Earl,
              3:30-cr-0034-SLG-MMS
      Case 3:20-cr-00034-SLG-MMS Document 42 Filed 04/06/21 Page 3 of 3
